DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The IDSes filed 4/21 and 3/22 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.  For example, the abbreviations “WPC coils 52” and “KTP coil 53” in paragraph 50 need expansion.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  Re claim 1, the limitation “the magnetic field shield” on the penultimate line should have been --the magnetic field shield member-- for clarity.  Re claims 2-5, they are objected for depending on objected claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 2-5, the limitation “the cellular phone” in the beginning of these claims lacks proper antecedent basis.  Only “a portable communication device” is claimed in claim 1.
Re claim 2, the limitation “the magnetic field insulating sheet” lacks proper antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,018,531. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the limitation “a portable communication device” would cover “a cellular phone” of patent claim 1.  The limitations “a front cover…” and “a rear cover…” are inherent features in a communication device.  The position of “a battery disposed between the front cover and the rear cover” is an obvious limitation because the battery is inside the cellular phone (i.e. all internal parts are housed between the four walls of the cellular phone).  The limitation “substrate” is interpreted as the “flexible PCB” of patent claim 2.  The limitation “near field communication (NFC) coil” is found in patent claim 1.  The limitation “a wireless charging coil configured to receive wireless charging signals…surrounded by the NFC coils” can be found in “a wireless charging coil which receives the wireless signals…provided in an inside space surrounded by the NFC coils” of patent claim 1.  The limitation “charging coils spaced apart…by a distance greater than or equal to 1mm” can be found in “charging coils…spaced apart from each other by a distance between 1mm and 10mm” of patent claim 8.
The claim is narrower than patent claims 1, 2 and 8.  
Patent claims 1, 2 and 8 do not claim (1) the position of “a coil module disposed between the battery and the rear cover.”  It is obvious because it has been held that rearranging parts of an invention involves only routine skill in the art.  
Patent claims 1, 2 and 8 do not claim (2) the position of “the magnetic field shield member disposed between the substrate and the charging coils.”  It is obvious because it has been held that rearranging parts of an invention involves only routine skill in the art.
Re claims 2-5, they are similar to patent claims 3 and 5-7 respectively.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087